     Case 2:15-cr-00611-SVW Document 354-1 Filed 02/26/21 Page 1 of 2 Page ID #:5495



1                      DECLARATION OF AUSA VALERIE L. MAKAREWICZ

2           I, Valerie L. Makarewicz, declare as follows:

3           1.    I am an Assistant United States Attorney assigned to United

4     States v. Morton, 2:15-cr-00611-SVW.        I have knowledge of the facts

5     set forth herein and could and would testify to those facts fully and

6     truthfully if called and sworn as a witness.

7           2.    Attached hereto and marked Exhibit A is a true and correct

8     copy of the testimony of Kristy Morgan at the trial of this case on

9     April 4, 2017.

10          3.    Attached hereto and marked Exhibit B is a true and correct

11    copy of the testimony of Barbara Lavender at the trial of this case

12    on April 5, 2017.

13          4.    Attached hereto and marked Exhibit C is a true and correct

14    copy of proceedings before this Court pertaining to the submission of

15    the exhibit list to the jury pursuant to its request on April 7,

16    2017.

17          5.    Attached hereto and marked Exhibit D is a true and correct

18    copy of the voir dire of the jury for the trial of this case on April

19    4, 2017.

20          6.    Attached hereto and marked Exhibit E is a true and correct

21    copy of defendant Sean David Morton’s Opening Brief to the Ninth

22    Circuit in case no. 17-50351 filed on May 23, 2019.

23          7.    Attached hereto and marked Exhibit F is a true and correct

24    copy of the government’s Answering Brief to the Ninth Circuit in case

25    no. 17-50351 filed on July 22, 2019.

26          8.    Attached hereto and marked Exhibit G is a true and correct

27    copy of defendant Sean David Morton’s Reply Brief to the Ninth

28    Circuit in case no. 17-50351 filed on September 9, 2019.
     Case 2:15-cr-00611-SVW Document 354-1 Filed 02/26/21 Page 2 of 2 Page ID #:5496




1           9.    Attached hereto and marked Exhibit H is a true and correct

2     copy of Memorandum Disposition of the Ninth Circuit in case no. 17-

3     5035l filed on June 2, 2020.

4           I declare under penalty of perjury under the laws of the United

5     States of America that the foregoing is true and correct and that

6     this declaration is executed at Los Angeles County, California, on

7     2/26/2020.

8
9                                                 VALERIE L. MAKAREWICZ

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
